                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON 


UNITED STATES OF AMERICA,                     :

                       Plaintiff,                            Case No. 3:17-cr-100

       - vs -                                                District Judge Thomas M. Rose
                                                             Magistrate Judge Michael R. Merz

DASHAWN J. SMEDLEY,

                       Defendant.             :


                ORDER ADOPTING REPORT AND RECOMMENDATIONS



       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 39), to whom this case was referred pursuant to 28 U.S.C. ' 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that Defendant’s § 2255 Motion (ECF No. 37) be

dismissed with prejudice. Petitioner is DENIED a certificate of appealability and the Court

hereby certifies to the United States Court of Appeals that an appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.


February 17, 2019                             *s/Thomas M. Rose
                                                             Thomas M. Rose
                                                        United States District Judge
